Affirmed and
Memorandum Opinion filed January 28, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00043-CR
____________
 
PHILIP PRICE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause No. 1102545
 
 
 

M E M O R
A N D U M   O P I N I O N
            A jury convicted appellant of aggravated robbery and assessed
punishment at confinement for life in the Institutional Division of the Texas
Department of Criminal Justice and a $10,000 fine. On January 9, 2008, the
trial court sentenced appellant in accordance with the jury’s verdict. Appellant
filed a timely notice of appeal.
            Appellant’s appointed counsel filed a brief in which he
concludes this appeal is wholly frivolous and without merit. The brief meets
the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. 1978).
            A copy of counsel’s brief was delivered to appellant. Appellant
was advised of the right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991). Appellant was provided a copy of the record, and granted thirty days to
file a pro se response. As of this date, more than forty-five days have elapsed
and appellant has not filed a pro se response or a request for additional time.
            We have carefully reviewed the record and counsel’s brief and
agree the appeal is wholly frivolous and without merit. Further, we find no
reversible error in the record. A discussion of the brief would add nothing to
the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
            Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).